MEMORANDUM **
Jose Prieto-Vega appeals his conviction by guilty plea and sentence for one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Prieto-Viega’s contention that he was indicted, convicted, and sentenced pursuant to unconstitutional statutes is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-119 (9th Cir.2002), and United States v. Varelar-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002). His contention that the statutes’ mens rea requirement applies to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.